

Exhibit 10.3


AWARD AGREEMENT - Swiss Executive
(For Non-Qualified Stock Option)


To:    Insert Name                    Number:     Insert Grant Number
(Name of Optionee)
Date of Grant: Insert Date
    


There hereby is granted to you, as a key employee of Invacare Corporation
(“Invacare”) or of a subsidiary, an option to purchase XX,XXX Invacare Common
Shares, no par value, at an exercise price of $XX.XX per share. This option is
granted to you pursuant to the Invacare Corporation 2013 Equity Compensation
Plan (the “Plan”) and is subject to the terms and conditions set forth below.
This option is not an incentive stock option, as defined in Section 422 of the
Internal Revenue Code (the “Code”). Please acknowledge acceptance of the terms
of this option by signing below.     

                                                     
/s/ A. Malachi Mixon, III
A. Malachi Mixon, III
Chairman of the Board



--------------------------------------------------------------------------------



I. PURCHASE RIGHTS & EXERCISE DATES
You shall be entitled to exercise this option with respect to the percentage of
shares indicated on or after the date shown opposite such percentage, rounded to
the nearest whole share:


Cumulative Maximum
Percentage of Optioned
Shares which may be    
purchased by exercise        Date beginning on which portion of
of the Option         Option may be exercised
25%             _______________
50%              _______________
75%             _______________
100%              _______________


To the extent that the option becomes exercisable with respect to any shares, as
shown above, the option may thereafter be exercised by you either with respect
to all or any number of such shares at any time or from time to time prior to
the expiration of the option. However, no fractional shares may be purchased.
Except as provided herein, the option may not be exercised unless you are an
employee at the time of exercise.


II. TERM OF OPTION
The term of the option shall be for a period of ten (10) years commencing on the
Date of Grant as set forth above. The option shall expire at the close of
regular business hours at Invacare's principal office on the last day of the
term of the option, or, if earlier, on the applicable expiration date provided
in this Agreement.


(a) Your option shall not be affected by any temporary leave of absence approved
in writing by Invacare and described in Section 1.421-
7(h) of the Federal Income Tax Regulations. If you cease to be an employee for
any reason other than death or Retirement (as defined below), (in which case you
shall become a Retired Employee), you may exercise your option only to the
extent of such purchase rights as may exist pursuant to Paragraph I as of the
date you cease to be an employee and which have not been exercised. Upon your
ceasing to be an employee, other than by Retirement, such purchase rights shall
in any event terminate upon the earlier of (a) three (3) months [one (1) year if
you ceased to be an employee, because of a disability (as such term is defined
in Section 72(m) (7) of the Code)] after the date you ceased to be an employee,
or (b) the last day of the term of the option. If you become a Retired Employee,
you retain your unexercised purchase rights that exist pursuant to Paragraph I
as of the date you cease to be an employee until the option terminates pursuant
to Paragraph II. For purposes of this Agreement, “Retirement” means a voluntary
termination of your employment with Invacare after you have attained either (i)
age fifty-five (55) with ten (10) years of service to Invacare or (ii) age
sixty-five (65) with five (5) years of service to Invacare.


(b) If you die while you are an employee, a Retired Employee
or within three (3) months of your having ceased to be an employee, a personal
representative may exercise the option to the extent of your purchase rights as
may exist pursuant to Paragraph I at the date of your death and which have not
been exercised; provided, however, that such purchase rights shall in any event
terminate upon the earlier of: (i) one (1) year after you cease to be an
employee, unless you are a Retired Employee in which case your personal
representative shall have one (1) year subsequent to your death; or (ii) the
last day of the term of the option.


(c) If Invacare’s Compensation and Management Development Committee (the
“Committee”) finds that you intentionally committed an act materially inimical
to the interests of Invacare or a subsidiary, your unexercised purchase rights
will terminate as of the time you committed such act, as determined by the
Committee.


III. TERMINATION OF OPTION UNDER
CERTAIN CIRCUMSTANCES
The Committee may cancel your option at any time if you are not in compliance
with all applicable provisions of this Agreement or the Plan or if you, without
the prior written consent of the Committee, engage in any of the following
activities: (i) you render services for an organization, or engage in a
business, that is, in the judgment of the Committee, in competition with
Invacare; or (ii) you disclose to anyone outside of Invacare, or use for any
purpose other than Invacare's business, any confidential information or material
relating to Invacare, whether acquired by you during or after employment with
Invacare, in a fashion or with a result that is or may be injurious to the best
interests of Invacare, as determined by the Committee.


The Committee may, in its discretion and as a condition to the exercise of your
option, require you to represent in writing that you are in compliance with all
applicable provisions of this Agreement and the Plan and have not engaged in any
activities referred to in clauses (i) and (ii) above.


IV. EXERCISE OF OPTION
The option may be exercised by delivering to the Invacare Finance Department, at
Invacare's principal office, a completed Notice of Exercise of Option
(obtainable from the Finance Department) setting forth the number of shares with
respect to which your option is being exercised. The option may be exercised
only on a full cashless exercise basis, meaning that you must simultaneously
exercise the option and sell the shares, using the proceeds from such sale to
pay the purchase price and any applicable income taxes or other taxes, and
receive the remaining proceeds, if any, in cash.


        

--------------------------------------------------------------------------------





V. TRANSFERABILITY
This Agreement shall be binding upon and inure to the benefit of any successor
of Invacare and your heirs, estate and personal representative. Your option
shall be transferable to (1) certain people or entities that you designate, in
accordance with and pursuant to procedures established by the Committee, or by
(2) will or the laws of descent and distribution, and your option may be
exercised during your lifetime only by you, or such permitted transferee under
clause (1) of the preceding sentence, provided that a guardian or other legal
representative, who has been duly appointed may, except as otherwise provided in
the Plan, exercise the option on your behalf. Your personal representative shall
act in your place with respect to exercising the option or taking any other
action pursuant to the Agreement.


VI. ADJUSTMENTS OR AMENDMENTS
Subject to Section 4.06 of the Plan, in the event that, subsequent to the date
of this Agreement, the outstanding common shares of Invacare are, as a result of
a stock split, stock dividend, combination or exchange of shares, exchange of
other securities, reclassification, reorganization, redesignation, merger,
consolidation, recapitalization, liquidation, dissolution, sale of assets or
other such change, including, without limitation, any transaction described in
Section 424(a) of the Code, increased, decreased, changed into or exchanged for
a different number or kind of shares of stock or other securities of Invacare or
another entity or converted into cash, then, except as otherwise provided below,
(i) there shall automatically be substituted for each Invacare common share
subject to an unexercised option, the amount of cash or other securities into
which each outstanding Invacare common share shall be converted or exchanged and
(ii) the option price per common share or unit of securities shall be increased
or decreased proportionally so that the aggregate purchase price for any
securities subject to the option shall remain the same as immediately prior to
such event. Notwithstanding the preceding provisions of this Paragraph VI, the
Committee may, in its sole discretion, make other adjustments or amendments to
the securities subject to options and/or amend the provisions of the Plan and/or
this Agreement (including, without limitation, accelerating the date on which
unexercised options shall expire or terminate), to the extent appropriate,
equitable and in compliance with the provisions of Sections 409A, 162(m) and
424(a) of the Code to the extent applicable and any such adjustment or amendment
shall be final, binding and conclusive. Any such adjustment or amendment shall
provide for the elimination of fractional shares.


VII. PROVISIONS OF PLAN CONTROL
This Agreement is subject to all of the terms, conditions and provisions of the
Plan (all of which are incorporated herein by reference) and to such rules,
regulations, and interpretations related to the Plan as may be adopted by the
Committee and as may be in effect from time to time. In the event and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions, and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. The Committee has
authority to interpret and construe any provision of this Agreement and its
interpretation and construction shall be binding and conclusive.


VIII. LIABILITY
The liability of Invacare under this Agreement and any distribution of shares
made hereunder is limited to the obligations set forth herein with respect to
such distribution and no term or provision of this Agreement shall be construed
to impose any liability on Invacare, its officers, employees or any subsidiary
with respect to any loss, cost or expense which you may incur in connection with
or arising out of any transaction in connection with this Agreement.


IX. WITHHOLDING
You agree that, as a condition to your exercise of this Option, Invacare may
make appropriate provision for tax withholding with respect to the transactions
contemplated by this Agreement.


X. ADJUSTMENT AND RECAPTURE POLICY. You acknowledge that this award and any
payment made hereunder is subject to Invacare’s Executive Compensation
Adjustment and Recapture Policy. In addition, you acknowledge that the Plan will
be administered in compliance with Section 10D of the Securities Exchange Act of
1934, as amended, any applicable rules or regulations promulgated by the
Securities and Exchange Commission or any national securities exchange or
national securities association on which Invacare’s shares may be traded, and
any policy of Invacare adopted pursuant to such law, rules, or regulations. This
agreement may be amended to further such purpose without your consent.


XI. SECTION 409A OF THE CODE. It is intended that this Agreement and the
compensation and benefits hereunder meet the requirements for exemption from
Section 409A of the Code (“Section 409A”), and this Agreement shall be so
interpreted and administered. In addition to the general amendment rights of
Invacare with respect to the Plan, Invacare specifically retains the unilateral
right (but not the obligation) to make, prospectively or retroactively, any
amendment to this Agreement or any related document as it deems necessary or
desirable to more fully address issues in connection with exemption from (or
compliance with) Section 409A and other laws. In no event, however, shall this
section or any other provisions of this Agreement be construed to require
Invacare to provide any gross‑up for the tax consequences of any provisions of,
or payments under, this Agreement. Except as may be provided in another
agreement to which Invacare is bound, Invacare and its affiliates shall have no
responsibility for tax or legal consequences to you (or your beneficiaries)
resulting from the terms or operation of this Agreement or the Plan


ACCEPTANCE


The undersigned hereby accepts the terms of the stock option granted herein and
acknowledges receipt of a copy of the Invacare Corporation 2013 Equity
Compensation Plan.


_________________________ ___________________
(Signature of Optionee)          (Date)








        